VEDDER PRICE P.C.
Michael Schein
1633 Broadway, 31st Floor
New York, New York 10019
Telephone: (212) 407-6920
Facsimile: (212) 407-7799

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                           Chapter 11
FRONTIER COMMUNICATIONS
CORPORATION, et al.,                                             Case No. 20-22476 (RDD)

                        Debtors.                                 (Joint Administration Requested)


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned
cases (the “Cases”), pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), as counsel to Sequential Technology International, LLC (“STI”), in
respect of the above-captioned debtors (the “Debtors”), and demands, pursuant to Bankruptcy
Rules 2002, 3017, 9007 and 9010, that all notices given or required to be given in these Cases and
all papers served or required to be served in these Cases be given to and served upon the
undersigned at the following address:

                                    Michael L. Schein, Esq.
                                       Vedder Price P.C.
                                  1633 Broadway, 31st Floor
                                 New York, New York 10019
                                   Tel. No. (212) 407-7700
                                   Fax No. (212) 407-7799
                               E-mail: mschein@vedderprice.com

        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the
notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without
limitation, orders and notices of any application, motion, petition, pleading, request, complaint or
demand, whether formal or informal, whether written or oral, and whether transmitted or conveyed
by mail, delivery, telephone, telegraph, telex, facsimile transmission, email or otherwise, which
affect the Debtors or property of the Debtors.

        This Notice of Appearance and Request for Service of Papers shall not be deemed to be a
waiver of STI’s right (1) to have final orders in non-core matters entered only after de novo review
by a District Court Judge, (2) to trial by jury in any proceeding so triable in these Cases or any
case, controversy, or proceeding related to these Cases, (3) to have the District Court withdraw the

                                                 2
VP/#36300133.1
reference in any matter subject to mandatory or discretionary withdrawal or (4) to any other rights,
claims, actions, setoffs or recoupments to which STI is or may be entitled, in law or in equity, all
of which rights, claims, actions, defenses, setoffs and recoupments STI expressly reserves.


Dated: April 15, 2020
                                       Counsel to Sequential Technology International, LLC

                                       VEDDER PRICE P.C.


                                       By: /s/ Michael L. Schein
                                          Michael L. Schein (MS-0241)
                                          1633 Broadway, 31st Floor
                                          New York, New York 10019
                                          Tel. No. (212) 407-7700
                                          Fax No. (212) 407-7799
                                          Email: mschein@vedderprice.com




                                                 2
VP/#36300133.1
